Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 11/17/2020.
2.	Claims 1-20 are pending in this application. Claims 1, 10 and 19 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.

Claim 1 is directed to a method for managing a service task of a service case, which is a certain method of organizing human activity and/or using categories to organize, store and transmit information and/or collecting and comparing known information in a computing environment and comparing new and stored information and using rules to identify options, and thus an abstract idea. Dependent claims 2-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The steps recited do not add a meaningful limitation to the abstract idea of managing a service task because they would be routine in any computer implementation. These are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. 

Claim 10 recites a system comprising a memory and a processor for performing the method disclosed in claim 1. Again, generic computer elements (“a processor") for performing the functions and these elements do not add a meaningful limitation to the abstract idea of managing a service task because they would be routine in any computer implementation. Dependent claims 11-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 19 recites a tangible non-transitory machine readable medium comprising instructions executable by a processor for performing the method recited in claim 1, thus claim 16 is rejected for the same reasons discussed above. Dependent claims 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen et al (“Pedersen” US 2016/0065736).

Regarding claim 1, Pedersen discloses a method for managing a service task of a service case, comprising:
receiving a request to perform the service task at one service team of a plurality of service teams, wherein each of the plurality of service teams is working on a respective service task related to the service case, wherein the request comprises a case reference identifier that identifies the service case on a customer service platform for a client (see paragraphs [0012], [0034]-[0035], [0042], [0061] and [0074]-[0075]; e.g., ticket created by representative is issued indicating a problem with service provided to customer; ticket information is stored; system determines a first action to take in order to resolve the ticket; assign ticket to personnel);
identifying a root cause for the service task based on the service task being linked to one or more known cases corresponding to one or more known resolutions (see paragraph [0063]-[0073]; output resolution based on stored information; parent ticket number); and
updating data associated with the service task using a technical team identifier, wherein the technical team identifier is distinct from the case reference identifier, and wherein the data is accessible by the customer service platform using the case reference identifier without reference to the technical team identifier (see paragraphs [0070]-[0080]; updates status of ticket).

Regarding claim 2, Pedersen discloses wherein the service case is linked to the one or more known cases based on a search of a database of cases performed using a code associated with the service case (see paragraph [0073]; determine whether the ticket has a parent ticket.).

Regarding claim 3, Pedersen discloses wherein the code comprises an error code, a screenshot, a reportable message or information, or a combination thereof, submitted with the request for the service case (see paragraph [0073]; log pertaining to the resolution process of the parent ticket).

Regarding claim 4, Pedersen discloses resolving an additional service task associated with an additional service case based on the identified root cause and the one or more known resolutions for the linked one or more cases (see paragraph [0073]; log pertaining to the resolution process of the parent ticket).

Regarding claim 5, Pedersen discloses wherein the additional service case is associated with an additional client different than the client (see paragraph [0073]; log pertaining to the resolution process of the parent ticket).

Regarding claim 6, Pedersen discloses wherein the client is associated with a first client instance, and wherein the additional service case is associated with an additional client instance different than the first client instance (see paragraph [0073]; log pertaining to the resolution process of the parent ticket).

Regarding claim 7, Pedersen discloses wherein information for two or more service tasks generated for the service case are accessible via the service case without separate communication between the plurality of service teams processing the two or more service tasks (see figs 2a-2d; e.g., ticket information stored in central location).

Regarding claim 8, Pedersen discloses wherein the service task comprises at least one of a request task, a problem task, a change task, or an incident task (see paragraph [0011]; ticket issued to resolve a problem).

Regarding claim 9, Pedersen discloses wherein updating the data comprises reflecting a completion or a status of one or more steps for performing the service task by the one service team (see paragraph [0032]; close or resolve a ticket).

Regarding claim 10, Pedersen discloses a system, comprising: 
a case agent, comprising: a memory configured to store instructions; and a processor configured to execute the instructions, wherein the instructions cause the processor to: receive a request to assign a service task of a service case to a service team of a plurality of service teams working on respective service tasks related to the service case, wherein the request comprises a case reference identifier, a code, or any combination thereof, wherein the case reference identifier identifies the service case on a customer service platform for a client; perform a search using the code (see paragraphs [0012], [0034]-[0035], [0042], [0061] and [0074]-[0075]; e.g., ticket created by representative is issued indicating a problem with service provided to customer; ticket information is stored; system determines a first action to take in order to resolve the ticket; assign ticket to personnel); 
in response to determining that the service task is associated with one or more known cases based on the search, link the service task to the one or more known cases prior to assigning the service task to the service team (see paragraph [0073]; “determine whether the ticket has a parent ticket…if a parent ticket pertains to an outage of a certain locale and the customer is located in that locale, then AIMIE 215 obtains information about the parent ticket. For example, AIMIE 215 obtains the parent ticket number and obtains an activity log pertaining to the resolution process of the parent ticket.”); and 
in response to determining that the service task is separate from known cases based on the search, assigning the service task to the service team as a new task (Examiner notes that new “task” for the ticket can be created if no association is determined with parent ticket); and
a service agent of the service team, comprising: a memory configured to store instructions; and a processor configured to execute the instructions, wherein the instructions cause the processor to: receive a request to perform the service task; identify a root cause for the service task based on the service task being linked to one or more known cases corresponding to one or more known resolutions; and update data associated with the service task using a technical team identifier, wherein the technical team identifier is distinct from the case reference identifier, wherein the data is accessible by the customer service platform using the case reference identifier without reference to the technical team identifier (see paragraph [0063]-[0073]; output resolution based on stored information; parent ticket number; also see paragraphs [0070]-[0080]; updates status of ticket).

Regarding claim 11, Pedersen discloses wherein each of the plurality of service teams employ respective tracking systems separate from the customer service platform and that use respective technical team identifiers for processing and updating the respective service tasks in the respective tracking systems (see paragraph [0078] where third-party service providers are discussed).

Regarding claim 12, Pedersen discloses wherein the instructions cause the processor of the service agent to: resolve an additional service task associated with an additional service case based on the identified root cause and the one or more known resolutions for the linked one or more known cases (see claim 4 above).

Regarding claim 13, Pedersen discloses wherein the client is associated with a first client instance, wherein the additional service case is associated with an additional client instance different than the first client instance (see claim 5 above).

Regarding claim 14, Pedersen discloses wherein data for two or more service tasks generated for the service case are accessible via the case reference identifier without separate communication to the plurality of technical teams processing the respective service tasks for the service case (see claim 7 above).

Regarding claim 15, Pedersen discloses wherein the service task comprises a request task, a problem task, a change task, or an incident task, or any combination thereof (see claim 8 above).

Regarding claim 16, Pedersen discloses wherein the service task comprises a problem task to identify a reported problem and wherein the one or more known cases comprise one or more known problems (see claim 10 above).

Regarding claim 17, Pedersen discloses wherein response to identifying the root cause, the instructions cause the processor to: determine and apply a fix, a workaround, a solution, or any combination thereof, associated with the one or more known resolutions (see claim 10 above).

Regarding claim 18, Pedersen discloses wherein the service task comprises a change task to implement a change to an application, hardware, or database accessed by a client instance associated with the client and the service team comprises a change implementation team, and wherein the case agent performs the search for the change using the code prior to assigning the change task to the change implementation team, wherein the service case is linked to an existing change based on the search.

Regarding claim 19, Pedersen discloses a tangible, non-transitory, machine-readable medium, comprising machine- readable instructions that, when executed by one or more processors, cause the one or more processors to:
receive a request to assign a service task of a service case to a service team of a plurality of service teams working on respective service tasks related to the service case, wherein the request comprises a case reference identifier, a code, or any combination thereof, wherein the case reference identifier identifies the service case on a customer service platform for a client; perform a search using the code (see paragraphs [0012], [0034]-[0035], [0042], [0061] and [0074]-[0075]; e.g., ticket created by representative is issued indicating a problem with service provided to customer; ticket information is stored; system determines a first action to take in order to resolve the ticket; assign ticket to personnel);
in response to determining that the service case is associated with one or more existing cases based on the search, link the service case to the one or more existing cases prior to assigning the service task to the service team, wherein linking the service case to the one or more existing cases facilitates identifying a root cause for the service task and the one or more existing cases (see paragraph [0073]; “determine whether the ticket has a parent ticket…if a parent ticket pertains to an outage of a certain locale and the customer is located in that locale, then AIMIE 215 obtains information about the parent ticket. For example, AIMIE 215 obtains the parent ticket number and obtains an activity log pertaining to the resolution process of the parent ticket.”); and
in response to determining that the service case is separate from existing cases based on the search, assign the service task to the service team as a new task (Examiner notes that new “task” for the ticket can be created if no association is determined with parent ticket).

Regarding claim 20, Pedersen discloses wherein the service team determines and applies one or more resolutions for the service task by identifying the root cause for the service task that is linked to the one or more existing cases corresponding to the one or more resolutions (see paragraph [0073]; obtain parent ticket number and obtain an activity log pertaining to the resolution process of the parent ticket).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gonzalez et al (“Gonzalez” US 2019/0035503).
Kothekar et al (“Kothekar” US 2017/0366582).
Guo et al (“Guo” US 2018/0189736)
Nandi et al (“Nandi” US 2017/0372253)
Chen et al (“Chen” US 2016/0224939)
Cassidy et al (“Cassidy” US 2015/0242625)
Wendell (US 2014/0081691)
Miller (US 2013/0080201)
Padalkar et al (“Padalkar” US 10,785,373)

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/           Primary Examiner, Art Unit 2174